Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-28 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 12/10/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/24/2020, 01/15/2021, 04/28/2021, 05/14/2021, and 11/23/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 12-15, 20-23, and 26-28 are rejected under 35 U.S.C. 103 as being anticipated over MediaTek Inc. NPL “CSI Reporting in Msg3 Random Access Procedure in NB-IoT”, 3GPP R1-1804144, retrieved from the Internet 
Regarding claim 1
MediaTek discloses an information sending method (“The downlink channel quality of NB-IoT UE is reported in MSG 3” Section 1 – Introduction, page 1), comprising:
generating a downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements.” Section 2- Metric for Hypothetical NPDCCH, page 1), wherein the downlink channel quality report volume (“The capacity on Msg3 is limited. It is not desirable to report full accuracy RSRP-based CSI in Msg3.” Section 2- Metric for Hypothetical NPDCCH, page 2) indicates a relative relationship (as illustrated in Table 1 below) between a first number of repetitions (i.e. “NPDCCH repetitions (with BLER of 1%)”) and a second number of repetitions (i.e. “SINR” used to calculate repetitions on the common search space), 

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale

the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate (“The downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%” Section 1 – Introduction, page 1), and the second number of repetitions is a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (“In a typical implementation to optimize demodulation operations of NPDCCH, the SNIR can be used for early termination of NPDCCH decoding. The idle mode UE will first measure the SNIR based on NB-RS measurement and then estimate the level of NPDCH repetitions on the common search space type 1.” Section 2- Metric for Hypothetical NPDCCH, page 2); and
sending, to a network device, a third message (MSG3) in a random access procedure, wherein the MSG3 is used to indicate the downlink channel quality report volume (“It seems logical to base the reported hypothetical NPDCCH targeting a BLER value of 1% in Msg3 of Random Access procedure based on RSRP measurements. In Random Access procedure, the UE estimates its Coverage Enhancement (CE) level based on RSRP and chooses corresponding PRACH resource. Extending the use of RSRP measurements for CSI reporting in Msg3 seems straightforward.” Section 2- Metric for Hypothetical NPDCCH, page 1).

Regarding claim 6
MediaTek, as modified by Sun, previously discloses the method according to claim 1, wherein
MediaTek further discloses the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the ratio (Table 1 below gives 8 possibilities for NPDCCH repetitions expressed as ratios of the configured Rmax: “Rmax/128, Rmax/64, Rmax/32, Rmax/16, Rmax/8, Rmax/4, Rmax/2 and Rmax”).

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale


Regarding claim 7
MediaTek, as modified by Sun, previously discloses the method according to claim 1, wherein
MediaTek further discloses the relative relationship represents a value obtained by converting a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion (Table 1 below gives 8 quantized values for NPDCCH repetitions expressed as ratios of the configured Rmax: “Rmax/128, Rmax/64, Rmax/32, Rmax/16, Rmax/8, Rmax/4, Rmax/2 and Rmax”).

    PNG
    media_image1.png
    110
    682
    media_image1.png
    Greyscale


Regarding claim 8
MediaTek, as modified by Sun, previously discloses the method according to claim 1, 
MediaTek further discloses wherein a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and the plurality of bits (i.e. 2-bit mapping or 3-bit mapping) are in a non-all-zeroed state (“A 2-bit bitmap to report the hypothetical NPDCCH repetition level in Msg3 was proposed in [2]. It is preferable to use a bitmap with greater than 2 bits to provide higher granularity than CE levels 0, 1, and 2 in current RA procedure.” and furthermore “An example for NB-IoT standalone deployment scenario is shown below for NDCCH of idle paging UE with a 3-bit mapping for NPDCCH repetitions.” Section 2- Metric for Hypothetical NPDCCH, page 2).

Regarding claim 9
MediaTek discloses an information receiving method, comprising:
receiving, from a terminal device, a third message (MSG3) in a random access procedure (“Extending the use of RSRP measurements for CSI reporting in Msg3 seems straightforward.” Section 2- Metric for Hypothetical NPDCCH, page 1); and
obtaining a downlink channel quality report volume indicated by the MSG3, wherein the downlink channel quality report volume indicates a relative relationship between a first number of repetitions and a second number of repetitions, the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate, and the second number of repetitions is a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (as afore-mentioned in claim 1 discussion).
The scope and subject matter of method claim 9 are similar to the scope and subject matter of the method as claimed in claim 1. Therefore method claim 9 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12
The method according to claim 9, wherein
the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the ratio.
The scope and subject matter of method claim 12 are similar to the scope and subject matter of the method as claimed in claim 6. Therefore method claim 12 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 13
The method according to claim 9, wherein
the relative relationship represents a value obtained by converting a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion.
The scope and subject matter of method claim 13 are similar to the scope and subject matter of the method as claimed in claim 7. Therefore method claim 13 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 14
The method according to claim 9, wherein
a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and a state of the plurality of bits is a non-all-zeroed state.
The scope and subject matter of method claim 14 are similar to the scope and subject matter of the method as claimed in claim 8. Therefore method claim 14 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 15
Sun discloses a communications apparatus (i.e. “UE” [0097]; [0071]), comprising:
a memory storing program instructions (“a memory storing computer-executable instructions” [0073]); and
a processor (“processor” [0072]) coupled to the memory, wherein the program instructions, when executed by the processor, enable the apparatus to:
generate a downlink channel quality report volume, wherein the downlink channel quality report volume indicates a relative relationship between a first number of repetitions and a second number of repetitions, the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate, and the second number of repetitions is a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (as afore-mentioned in claim 1 discussion); and
send, to a network device, a third message (MSG3) in a random access procedure, wherein the MSG3 is used to indicate the downlink channel quality report volume (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 15 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 20
The communications apparatus according to claim 15, wherein
the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the ratio.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 20 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 21
The communications apparatus according to claim 15, wherein
the relative relationship represents a value obtained by converting a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion.


Regarding claim 22
The communications apparatus according to claim 15, wherein a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and the plurality of bits are in a non-all-zeroed state.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 22 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 23
Sun discloses a communications apparatus (i.e. “base station” [0098]; [0074]), comprising:
a memory storing program instructions (“a memory storing computer-executable instructions” [0076]); and
a processor  (“processor” [0075]) coupled to the memory, wherein the program instructions, when executed by the processor, enable the apparatus to:
receive, from a terminal device, a third message (MSG3) in a random access procedure (as afore-mentioned in claim 9 discussion); and
obtain a downlink channel quality report volume indicated by the MSG3, wherein the downlink channel quality report volume indicates a relative relationship between a first number of repetitions and a second number of repetitions, the first number of repetitions is a quantity of retransmissions to be performed in a first downlink control channel format to achieve a preset block error rate, and the second number of repetitions is a number of repetitions for common search space of a downlink control channel carried on a downlink carrier (as afore-mentioned in claim 9 discussion).
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 23 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 26
The communications apparatus according to claim 23, wherein
the relative relationship represents a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the ratio.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 26 corresponds to method claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.

Regarding claim 27
The communications apparatus according to claim 23, wherein
the relative relationship represents a value obtained by converting a ratio between the first number of repetitions and the second number of repetitions, and the downlink channel quality report volume is a quantized value of the value obtained through conversion.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 27 corresponds to 

Regarding claim 28
The communications apparatus according to claim 23, wherein
a plurality of bits in the MSG3 are used to indicate the downlink channel quality report volume, and a state of the plurality of bits is a non-all-zeroed state.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 28 corresponds to method claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2, 3, 10, 11, 16, 17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek Inc. NPL “CSI Reporting in Msg3 Random Access Procedure in NB-IoT”, 3GPP R1-1804144, retrieved from the Internet (URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F92b/Docs/) on 2018-04-03 .
Regarding claim 2
MediaTek, as modified by Sun, previously discloses the method according to claim 1, 
MediaTek does not specifically teach wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
Sun further discloses wherein the downlink carrier is a carrier for sending a second message (MSG2) (i.e. RAR) in the random access procedure (“The resources for measuring the CSI may include at least one of: an anchor carrier, a narrowband or a PRB or a carrier on which a downlink control channel for RAR is received,” [0264]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Sun’s CSI reporting method in order to report the channel state more effectively (Sun [0007-0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sun’s CSI reporting method into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
MediaTek, as modified by Sun, previously discloses the method according to claim 2, wherein
Sun further discloses the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier (“The number of repetitions of resources for CSI measurement may be indicated in the system information, and/or may be information on a maximum number of repetitions (Rmax) in the configuration information of the search space (Type 2 Common Search Space, Type-2 CSS) for the random access response.” [0117]).

Regarding claim 10
The method according to claim 9, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of method claim 10 are similar to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 10 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 11
The method according to claim 10, wherein
the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
The scope and subject matter of method claim 11 are similar to the scope and subject matter of the method as claimed in claim 3. Therefore method claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16
The communications apparatus according to claim 15, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 16 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 17
The communications apparatus according to claim 16, wherein
the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 17 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 24
The communications apparatus according to claim 23, wherein the downlink carrier is a carrier for sending a second message (MSG2) in the random access procedure.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 24 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 25
The communications apparatus according to claim 24, wherein
the second number of repetitions is a maximum number of repetitions for common search space of the downlink control channel carried on the downlink carrier.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 25 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, and in view of Pjanic et al. US Pub 2020/0221502 (hereinafter “Pjanic”).
Regarding claim 4
MediaTek previously discloses the method according to claim 1, further comprising:
MediaTek does not specifically teach that before a first message (MSG1) in the random access procedure is sent, performing measurement on a downlink anchor carrier, to obtain the first number of repetitions.
In an analogous art, Pjanic discloses before a first message (MSG1) in the random access procedure is sent, performing measurement on a downlink anchor carrier, to obtain the first number of repetitions (“FIG. 3 discloses Msg1, Msg2 and Msg3 timing in an example of 4 repetitions on MPDCCH CSS Type 2 and 8 repetitions on PDSCH. Turning back to FIG. 2 and the four steps of the random access procedure, Msg1 is transmitted during the first step, Msg2 is transmitted during the second step and Msg3 in the third step.” [0065]; Fig. 3). It is obvious for one skilled in the art that the SINR measurements are performed during the random access procedure, therefore before the sending of Msg3. This also implies that such measurements start before the sending of the Msg1 and conclude after the reception of the Msg2, right before the sending of the Msg3 which carries the measurement report.

    PNG
    media_image2.png
    362
    514
    media_image2.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MediaTek’s method for CSI reporting in Msg3, to include Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel, in order to dynamically configure repeated transmission of random access response messages (Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
MediaTek previously discloses the method according to claim 1, further comprising:

In an analogous art, Pjanic discloses after an MSG1 in the random access procedure is sent, performing measurement on the downlink carrier for sending the MSG2 in the random access procedure, to obtain the first number of repetitions (“FIG. 3 discloses Msg1, Msg2 and Msg3 timing in an example of 4 repetitions on MPDCCH CSS Type 2 and 8 repetitions on PDSCH. Turning back to FIG. 2 and the four steps of the random access procedure, Msg1 is transmitted during the first step, Msg2 is transmitted during the second step and Msg3 in the third step.” [0065]; Fig. 3). It is obvious for one skilled in the art that the SINR measurements are performed during the random access procedure, therefore before the sending of Msg3. This also implies that such measurements start before the sending of the Msg1 and conclude after the reception of the Msg2, right before the sending of the Msg3 which carries the measurement report.

    PNG
    media_image2.png
    362
    514
    media_image2.png
    Greyscale

(Pjanic [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pjanic’s method for selecting an operational repetition level for repeated transmission of random access response messages on the downlink channel into MediaTek’s method for CSI reporting in Msg3 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
The communications apparatus according to claim 15, wherein the program instructions, when executed by the processor, further enable the apparatus to:
before sending a first message (MSG1) in the random access procedure, perform measurement on a downlink anchor carrier, to obtain the first number of repetitions.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 18 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 19
The communications apparatus according to claim 15, wherein the program instructions, when executed by the processor, further enable the apparatus to:
after sending an MSG1 in the random access procedure, perform measurement on the downlink carrier for sending the MSG2 in the random access procedure, to obtain the first number of repetitions.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 19 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464